Per Curiam,
This was a bill against the executor of Joseph Collins and the Guarantee Company to declare a partnership between plaintiff and the decedent, and that the funds on deposit in the Guarantee Company were assets of the alleged partnership. The executor filed a cross-bill denying the partnership and asking that plaintiff be decreed to account and pay over the assets of the decedent wrongfully taken possession of by him. The only issue in the whole case was the alleged partnership. The court found against its existence. It was a single question of fact which does not require further discussion.
Decree affirmed at costs of the appellant.